     Case 1:20-cv-00091-DAD-EPG Document 13 Filed 04/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     SOLEDAD ALAVARDO-CEBALLOS,
 9
                   Plaintiff,
10                                                      Case No. 1:20-cv-00091-DAD-EPG
            vs.
11

12 CAPITAL ONE BANK (USA), NATIONAL                     ORDER ON STIPULATION FOR
   ASSOCIATION and EQUIFAX                              EXTENSION TO RESPOND TO
13 INFORMATION SERVICES, LLC,                           PLAINTIFF’S COMPLAINT

14                 Defendants.                          (ECF No. 12)
15                                                ORDER
16
            Pursuant to the Stipulation for Extension to Respond to Plaintiff’s Complaint
17
     (“Stipulation”), IT IS HEREBY ORDERED that:
18
            (1) The Stipulation is granted as set forth below;
19

20          (2) Defendant Capital One Bank (USA), N.A. shall have up to and including May 21, 2020

21 to file its response to Plaintiff Soledad Alavardo-Ceballos’s Complaint.

22

23
     IT IS SO ORDERED.
24

25      Dated:    April 23, 2020                                 /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                       1
